Citation Nr: 0407965	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, including service in Vietnam from November 1969 to 
November 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for PTSD, reasoning that no new and material 
evidence had been submitted to reopen that claim.   


FINDINGS OF FACT

1.  In rating action in August 1998, the RO determined that 
new and material evidence had not been submitted with which 
to reopen a claim of entitlement to service connection for 
PTSD.  The RO properly notified the veteran of that decision 
in August 1998, and he did not appeal it.

2.  The evidence added to the record since the August 1998 
rating action with respect to the claim for service 
connection for PTSD, specifically the August 2002 VA 
psychiatric record, is new and material, inasmuch as it 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1998 RO decision that denied the veteran's 
petition to reopen his claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200 (2003).

2.  Evidence received since the August 1998 RO decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  The Board need not discuss the limited 
application of the VCAA in the new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.  The claim of entitlement to service 
connection for PTSD on the merits is the subject of the 
Remand herein.  


II.  Factual Background

The service medical records include an April 1969 enlistment 
examination which indicated that a psychiatric evaluation was 
normal.  In July 1970, the veteran was seen for complaints of 
insomnia and a mental block when given directions.  A past 
history of psychiatric help and hospitalization was noted.  
The veteran was to be seen by mental health for evaluation 
later that month, at which time schizoid personality was 
diagnosed.  The November 1970 separation examination revealed 
no psychiatric problems.  

In June 1985, the veteran filed a PTSD claim, indicating that 
he had been receiving treatment at the VA outpatient clinic 
in Corpus Christi, Texas.  He reported that he felt that his 
condition was caused by episodes including constant rocket 
attacks and seeing some of his best friends get killed.  VA 
outpatient records dated in 1985 included diagnoses of 
schizophrenic reaction, chronic paranoid schizophrenia, 
anxiety, and depression.  In an August 1985 rating action, 
the RO denied service connection for PTSD.  That decision was 
appealed.  

Additional VA records were obtained showing treatment for 
schizophrenia.  
The veteran also presented testimony at a hearing held at the 
RO in January 1986.  He testified that a doctor at the Corpus 
Christi outpatient clinic told him that he had a classic case 
of PTSD.  

In a November 1986 Board decision, service connection for 
PTSD was denied.  The Board reasoned that no diagnosis of 
PTSD was clinically shown. 

Subsequently, VA hospital records dated in May 1986 were 
received showing Axis I diagnoses of PTSD with rule out 
schizophrenia versus anxiety neurosis with panic attacks.  
PTSD with mild anxiety was also diagnosed in VA outpatient 
treatment notes.  When hospitalized from November to December 
1986, diagnoses of dysthymic disorder and dependent 
personality disorder were made.  

The veteran filed to reopen his claim in January 1988.  A VA 
record dated in November 1987 included a diagnosis of 
generalized anxiety disorder.  When evaluated in January 
1988, an impression of PTSD vs. chronic anxiety disorder with 
secondary depression was made.  In a July 1988 decision, the 
RO determined that no new and material evidence had been 
submitted to reopen the claim, as the veteran did not have a 
diagnosis of PTSD. 

In January 1989, records from a private mental health center 
dated from 1976 to 1988 were received.  The veteran was seen 
for an initial evaluation in December 1975.  At that time no 
service stressors were reported, but it was noted that the 
veteran was heavily involved in drugs and near the end of his 
tour of duty was busted for leaving his post and smoking pot.  
The examiner opined that the veteran had some difficulty in 
his thinking processes, but was not psychotic.  When 
evaluated in January 1976, an impression of simple thought 
disorder was made.  When seen in August 1981, a diagnosis of 
adjustment disorder with depressed mood was made.  A record 
dated in October 1985 shows that the veteran reported that 
his problems stemmed from getting hit by a rocket in Vietnam.  
It was noted that he had a lot of rather vague ideas about 
his Vietnam experience.  

A statement dated in April 1989 authored by a private doctor 
indicated that the veteran sustained an injury from a rocket 
explosion while in Vietnam as a result of which he became 
unconscious and was hospitalized.  The doctor opined that the 
veteran was emotionally unstable and unable to hold a job for 
any significant period of time.  

In January 1991, the veteran requested reopening of his PTSD 
claim and reported that since January 1989, he had received 
treatment at the VA community clinic in Victoria, Texas.  VA 
records dated from 1989 to 1991 were added to the record.  
Assessments of schizophrenia were made in 1990 and 1991.  
Entries dated in December 1989, January 1990, and October 
1990 also showed assessments of PTSD.  In a March 1991 
decision, the RO determined that this evidence did not 
constitute new and material evidence.  

In June 1997, the veteran filed another PTSD claim.  The RO 
notified the veteran that in order to reopen his claim, he 
had to provide medical evidence of a diagnosis of PTSD with 
appropriate clinical treatment history and symptomatology.  
It was noted that prior medical reports indicated other 
psychiatric diagnoses.  Records from the Social Security 
Administration were received in July 1998.  The records 
reflect that the veteran was determined to be disabled from 
March 1985 due to a primary diagnosis of paranoid 
schizophrenia, with no secondary diagnosis.  The RO denied 
reopening the claim for PTSD in an August 1998 decision.  The 
veteran was notified by the RO of that decision in August 
1998 and he did not appeal it.  

Most recently, the veteran filed to reopen his claim in 
August 2002.  In support of his claim, he submitted a 
stressor letter and VA records dated in 2001 and 2002.  The 
stressor letter indicated that the veteran served in Vietnam 
from November 1969 to November 1970.  His occupation was 
guard duty at a main gate guard tower.  The veteran reported 
that sometime in May 1970, he saw a rocket hit the barracks, 
following which - seconds later, another rocket landed in 
front of him and he was hit by shrapnel in the right side of 
the face, but this was never documented.  The veteran stated 
that more rockets landed near him and that he ultimately 
became unconscious.  

VA outpatient records show that impressions of personality 
disorder were made in November 2001 and March 2002.  When 
seen by psychiatry in August 2002, it was noted that the 
veteran previously had nightmares about Vietnam, until he 
began Ativan.  An impression of personality disorder, mixed, 
with some PTSD symptoms was made.  The doctor also noted that 
the veteran needed a VA examination.  

The RO determined that no new and material evidence had been 
received to reopen the claim.  The RO reasoned that the 
evidence contained no confirmed diagnosis of PTSD and no 
verifiable stressor.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2003).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2003).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  The Board notes 
that effective August 29, 2001, 38 C.F.R. § 3.156(a) 
(relating to the definition of "new and material evidence") 
was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As 
the veteran's claims to reopen the issues of service 
connection for PTSD was filed in August 2002, only the 
amended version of 38 C.F.R. § 3.156(a) is applicable to the 
instant claim.  

Under the amended provisions of 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for PTSD.  His PTSD claim 
has been consistently denied by the RO, which has repeatedly 
determined that the evidence contains no confirmed diagnosis 
of PTSD and no verifiable stressor.  

In an August 1998 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for PTSD, and 
the veteran did not perfect an appeal.  The August 1998 
rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the August 1998 decision in order to 
ascertain whether new and material evidence has been 
presented.  

Since the August 1998 rating action, the following evidence 
has been presented: (1) a stressor statement from the 
veteran; and (2) VA medical records dated in 2001 and 2002, 
which include an August 2002 VA psychiatric record.  

The VA records dated in 2001 and 2002 are new in that they 
were not previously of record.  Moreover, in particular, an 
August 2002 VA psychiatric record is material to the claim.  
That record reflects that a diagnosis of personality 
disorder, mixed, was made along with a notation that the 
veteran had some PTSD symptoms and needed a VA examination.  
Inasmuch as this evidence suggests the presence of PTSD 
symptoms and that further evaluation may indicate that a 
diagnosis of PTSD is warranted, this evidence is material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  In sum, this evidence raises a reasonable 
possibility of substantiating the claim and therefore it is 
material.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the August 1998 rating decision is 
new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to this extent.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

A review of the record in this case reflects that two primary 
matters require clarification and additional evidentiary 
development.  In a statement received in August 2002, the 
veteran identified several stressors occurring during 
service, which he believes support the diagnosis of PTSD.  
However, it does not appear that an attempt has been made to 
verify the veteran's reported stressors through official 
sources.    

The veteran's reported stressors as described in his August 
2002 statement indicate that in May 1970 he saw a rocket hit 
the barracks and within 5 seconds or so, another rocket 
landed in front of him (within about 50 feet).  He reports 
that as a result, he was hit by shrapnel on the right side of 
the chin (although this was never documented).  He reports 
that thereafter, he jumped out of the guard shack and into 
the bunker and two more rockets hit (approximately 15 feet 
behind him).  He states that he was unconscious until the 
next morning.  

Should the veteran's reported stressor(s) be verified, a VA 
psychiatric examination would prove helpful in this case in 
order to determine whether a current diagnosis of PTSD is 
warranted and whether a verified stressor supports a 
diagnosis of PTSD, if made.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated him for PTSD 
since 2002.  The record reflects that the 
veteran has been receiving treatment from 
the Southern Texas VA Health Care System.  
Records from this facility dated from 
2002 to present should be requested.  
Obtain all records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder.

3.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.    

4.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to see if any 
information can be provided to confirm or 
verify the occurrence of the veteran's 
claimed stressors.  

5.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

6.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim.  The 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation is to be accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported and established, based 
on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).      

8.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




